Citation Nr: 1026516	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-14 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD), prior to April 20, 2009.

2.  Entitlement to an initial disability rating in excess of 70 
percent for service-connected PTSD, from April 20, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines 
Corps from March 1964 to May 1967.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the recipient 
of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Procedural history

In February 2002, the Veteran filed an original claim of 
entitlement to service connection for PTSD.  The Veteran's claim 
was granted in the August 2003 rating decision and a 30 percent 
disability rating was assigned, effective February 20, 2002.  The 
Veteran disagreed with the assigned rating and perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in May 
2005.  

In September 2008, the Veteran presented sworn testimony during a 
personal hearing in Los Angeles, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

In a January 2009 Board decision, the claim was remanded for 
further evidentiary development.  In a rating decision dated 
April 2010, the VA Appeals Management Center (AMC) increased the 
disability rating assigned to the service-connected PTSD to 70 
percent, effective April 20, 2009.  The Veteran has not expressed 
satisfaction with the increased disability rating.  This case 
thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  The AMC 
issued a supplemental statement of the case (SSOC) in April 2010.  
The Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected PTSD.  See the VA 
examination report dated April 2010.  Such a claim has not been 
developed by the RO.  However, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  As such, the issue is now properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996). 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The Veteran 
will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to April 20, 2009, the competent medical evidence of 
record demonstrates that the Veteran's PTSD was manifested by 
constricted affect, depression, nightmares, irritability, 
intrusive thoughts, and disturbances of mood and motivation.  
There is no evidence of obsessional rituals, abnormal speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and maintain 
effective relationships.

2.  As of April 20, 2009, the competent medical evidence of 
record demonstrates that the Veteran's service-connected PTSD 
more closely approximates total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
an initial disability rating of 50 percent for the Veteran's PTSD 
prior to April 20, 2009 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2009).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
the assignment of a disability rating of 100 percent for the 
Veteran's PTSD from April 20, 2009 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased initial 
disability rating for his service-connected PTSD.  Since, as 
indicated above, the Veteran perfected his appeal from the August 
2003 assignment of an initial 30 percent disability rating, the 
Board will address whether he was entitled to a disability rating 
higher than 30 percent prior to April 20, 2009 as well as whether 
he is entitled to a disability rating higher than 70 percent from 
April 20, 2009.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence.  

Stegall considerations

In January 2009, the Board remanded the case and ordered VBA to 
schedule the Veteran for an examination to determine the current 
nature and severity of his service-connected PTSD, including the 
degree of the Veteran's impairment of social and industrial 
functioning.  The claim was then to be readjudicated.

A VA psychological examination was performed in April 2009, the 
report of which was obtained and associated with the Veteran's VA 
claims folder.  As will be detailed below, this examination is 
adequate for VA rating purposes and provided the requisite 
information regarding the Veteran's social and industrial 
functioning.  As indicated above, the Veteran's PTSD claim was 
readjudicated via the April 2010 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the appeal.

The Board observes that the Veteran received a general VCAA 
notice letter dated May 2002.  Although this VCAA letter did not 
specifically include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating, once 
service connection is granted the notice requirements of 38 
U.S.C.A. § 5103(a) are satisfied and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

Crucially, the RO generally informed the Veteran of VA's duty to 
assist him in the development of his claim in the May 2002 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records including medical records, 
employment records, or records from other Federal agencies.  With 
respect to private treatment records, the VCAA letter requested 
that the Veteran fill out the enclosed VA Form 21-4142's in order 
for VA to attempt to obtain such records.  The Veteran was also 
informed that he would be afforded a VA examination, if 
necessary, to make a decision as to his claim.

The May 2002 letter emphasized:  "You must give us enough 
information about these records so that we can request them from 
the person or agency who has them.  It's still your 
responsibility to make sure these records are received by us."  

The letter specifically indicated, "[t]ell us about any 
additional information or evidence that you want us to try to get 
for you."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify evidence 
other than what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in a VCAA letter 
dated March 2006.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The letter 
also advised the Veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the March 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim was 
received; and when the evidence "shows a level of disability 
that supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records that the Veteran may not have 
submitted, and reports of treatment while attending training in 
the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  There is no timing problem as to Dingess notice 
since, as indicated above, the appeal was readjudicated in the 
SSOCs dated March 2008 and April 2010, following the issuance of 
the March 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board is aware of the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life].  

However, relying on the informal guidance from the VA Office of 
the General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the issues currently on 
appeal.  According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision VCAA 
notice obligations are fully satisfied once service connection 
has been granted.  Any further notice and assistance requirements 
are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely NOD with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The Board adds that the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for the 
Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d.1270 
(Fed.Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice is not required where 
there is no reasonable possibility that additional development 
will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  
The pertinent evidence of record includes the Veteran's 
statements, service treatment records, and VA treatment records.  

Additionally, the Veteran was afforded VA examinations in July 
2003 and April 2009 as to his service-connected PTSD.  The 
examination reports reflect that the examiners interviewed and 
examined the Veteran, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA examination 
reports are adequate for schedular evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of his 
claims.  He has retained the services of a representative and, as 
indicated above, testified at a personal hearing before the 
undersigned.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) [holding, "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings"].

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (PTSD).  In any event, 
with the exception of eating disorders, all mental disorders 
including PTSD are rated under the same criteria in the rating 
schedule.  Therefore, rating under another diagnostic code would 
not produce a different result.  Moreover, the Veteran has not 
requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for mental 
disorders under 
38 C.F.R. § 4.130 (2009).  The pertinent provisions of 38 C.F.R. 
§ 4.130 concerning the rating of psychiatric disabilities read in 
pertinent part as follows:

100 percent:  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty establishing 
effective work and social relationships.

30 percent: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in school work).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
family relations, judgment, thinking, or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing in school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  A score 
of 11 to 20 denotes some danger of hurting one's self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails to 
maintain minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or mute).  
A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  

See 38 C.F.R. § 4.130 (2009) [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

1.  Entitlement to an initial disability rating in excess 
of 30 percent for service-connected PTSD, prior to April 
20, 2009.

Analysis

As indicated above, an August 2003 rating decision granted the 
Veteran's claim of entitlement to service connection for PTSD and 
assigned a 30 percent disability rating, effective February 20, 
2002.  In April 2010, a rating decision increased the Veteran's 
disability rating from 30 percent to 70 percent disabling, 
effective April 20, 2009.  As discussed above, the Board will 
address whether a higher rating or ratings should have been 
granted for either of these time periods.  The Board will begin 
with the Veteran's entitlement to an initial rating in excess of 
30 percent for the service-connected PTSD prior to April 20, 
2009.

Schedular consideration

For the reasons expressed immediately below, the Board finds that 
the Veteran's symptoms more approximately warrant the assignment 
of a 50 percent rating, but no higher, under Diagnostic Code 9411 
for the period prior to April 20, 2009.

As indicated above, a 50 percent disability rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.

With respect to 'flattened affect,' the July 2003 VA examiner 
noted that the Veteran was dysphoric and exhibited a 
"constricted affect."  

With regard to the Veteran's speech, the July 2003 VA examiner 
did not note any abnormalities.  Consistently, the Veteran's 
examination and treatment records demonstrated no evidence of 
'circumstantial, circumlocutory, or stereotyped speech.'  

The July 2003 VA examiner indicated that although there was no 
evidence that the Veteran suffered from panic attacks, the 
Veteran re-experienced his trauma in the form of "chronic, 
recurrent, and current . . . flashbacks about his traumatic 
experiences in the Vietnam War."  See the VA PTSD examination 
report dated July 2003.  

The examination and treatment records do not document any 
abnormalities in comprehension, memory, or judgment related to 
the Veteran's PTSD.  However, the July 2003 VA examiner stated 
that the Veteran experienced "decreased concentration" as a 
result of his PTSD symptomatology.  Moreover, in a VA treatment 
record dated May 2006, the Veteran's treating physician noted 
that the Veteran "has taken classes to learn how to prepare 
taxes, but has been unable to complete them due to a lack in 
concentration."  

The Veteran's depression and irritability are well-documented in 
his examination and treatment records.  Specifically, the July 
2003 VA examiner noted the Veteran's dysphoric mood and increased 
arousal.  Additionally, a December 2006 VA treatment record noted 
the Veteran's depression and a September 2008 VA treatment record 
documented his hostility. 

With regard to work relationships, the July 2003 VA examiner 
noted that the Veteran was working as a bookkeeper and had chosen 
a line of work "where he can work by himself or work with 
veterans."  At that time, the Veteran reported that his work was 
full-time during tax season, but less than full time in 
throughout the rest of the year.  With respect to social 
relationships, the July 2003 VA examiner noted that the Veteran 
had been married to the same spouse since 1964 and had a good 
relationship with his living adult child.  The examiner 
documented the Veteran's report and exhibition of "avoidant 
behavior in the form of social withdrawal, difficulty talking 
about his traumatic experiences in the Vietnam War, as well as 
presentation of a constricted affect."  The examiner further 
concluded that "[t]he disturbance appears to have caused the 
Veteran impairment in his social, occupation, and other areas of 
functioning with respect to [his] current social withdrawal, his 
choice of isolated work, and his report of current decreased 
concentration in his leisure activities."

Additionally, the VA examination report, the VA treatment 
records, and the Veteran's personal hearing testimony indicate 
that the Veteran suffers from chronic nightmares and sleep 
disturbance.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating are examples 
rather than requirements for a particular rating; analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme].  Further, the GAF score 
assigned in the July 2003 VA examination [60] and in VA treatment 
records dated in May 2006 [65] are reflective of moderate 
impairment due to PTSD, which is consistent with a 50 percent 
disability rating.  

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, panic attacks, 
difficulty understanding complex commands, or circumstantial, 
circumlocutory, or stereotyped speech.  However, having all of 
the symptoms found in the schedular criteria is not required for 
a 50 percent rating to be assigned.  See 38 C.F.R. § 4.7 (2009).

After a thorough review of the evidence, the Board finds that the 
impact of the Veteran's PTSD on his social and industrial 
functioning for the period prior to April 20, 2009 is sufficient 
to approximate the degree of impairment contemplated by a 50 
percent rating.  Criteria for the assignment of a 50 percent 
rating which have arguably been met or approximated, include 
disturbances of motivation and mood, avoidance, depression, 
intrusive thoughts, chronic sleep impairment, and impaired work 
and social relationships.  Accordingly, resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that an 
increased rating to 50 percent is warranted based on the 
Veteran's manifested PTSD symptomatology prior to April 20, 2009.  
See 38 C.F.R. § 4.3 (2009).

Critically, the Board also considered the assignment of a rating 
in excess of 50 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  For the reasons expressed 
immediately below, the Board has determined that the evidence 
does not support a conclusion that the Veteran has symptoms of 
total occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating for 
this period.

The Board has reviewed the Veteran's testimony from the September 
2008 Board hearing and recognizes that the Veteran indicated that 
he has experienced suicidal and homicidal thoughts, problems 
dealing with his coworkers, memory trouble, motivational 
difficulty, and increased problems in relationships.  See, e.g., 
the September 2008 Board hearing transcript.  Crucially, there is 
no competent medical evidence demonstrating that the Veteran 
exhibited any such symptomatology until the April 20, 2009 VA 
examination.  Prior to April 20, 2009, there is simply no 
objective medical evidence of record to show that the Veteran 
experienced suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical, obscure, or 
irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently, or impaired 
impulse control.  Nor is there evidence of spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability to 
establish and maintain effective relationships.  Accordingly, the 
Board concludes that a 70 percent rating is not warranted under 
Diagnostic Code 9411.  

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment prior to the findings of the 
April 20, 2009 VA examiner, as would be required by such a 
rating.  There is no evidence of gross impairment in thought 
processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is there a 
persistent danger of the Veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name, or inability to perform 
activities of daily living.  The Veteran himself does not appear 
to endorse the severe symptoms which are consistent with a 100 
percent rating for that time period.

Thus, resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the symptomatology associated with his service-
connected PTSD more closely approximates that which allows for 
the assignment of a 50 percent disability rating, and no higher, 
under 38 C.F.R. § 4.7 for the period prior to April 20, 2009.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's PTSD 
for the period prior to April 20, 2009.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  

The Veteran indicated that although he sometimes experiences 
difficulties interacting with others in a professional setting; 
however, he indicated that he is able to maintain employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.  The record demonstrates that the Veteran has not 
required hospitalization as a result of his PTSD symptomatology 
during the time period under consideration.  Further, the record 
does not indicate any other reason why an extraschedular rating 
should be assigned.  Accordingly, because there is no factor 
which takes the disability outside the usual rating criteria, the 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the Board 
has concluded that the evidence more nearly approximates the 
criteria for the assignment of a 50 percent disability rating, 
but no higher, for the Veteran's service-connected PTSD prior to 
April 20, 2009.  


2.  Entitlement to an initial disability rating in excess 
of 70 percent for service-connected PTSD, from April 20, 
2009.

The Veteran seeks an initial disability rating in excess of the 
currently assigned 70 percent for his service-connected PTSD for 
the period dating from April 20, 2009.

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009), in order to warrant a 100 percent disability rating, 
the evidence must show total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.  

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 100 
percent disability rating is warranted under the schedular 
criteria, dating from April 20, 2009.  

Critically, the totality of the evidence of record indicates that 
the Veteran's cumulative PTSD symptomatology more closely 
approximates total social and occupational impairment for the 
time period dating from April 20, 2009.  The April 2009 VA 
examination report demonstrates that the Veteran has become 
increasingly socially isolated and is no longer employable.  
Specifically, the Veteran has "poor" quality of social 
relationships and "has only one friend and is in fact quite 
reserved even with family."  The VA examiner noted that the 
Veteran and his wife have experienced trouble in their marriage 
and that the Veteran's increasing irritability "has decreased 
the quality of his relationship with his wife and come close to 
ending that relationship on multiple occasions."  Moreover, the 
Veteran's "[i]rritability and anxiety have contributed to/caused 
episodes of threatening behavior and violence towards others that 
have led to police involvement on four occasions."  
Additionally, the Veteran's "[l]eisure time is spent home with 
the TV because being out in public is so uncomfortable secondary 
to hypervigilance."  
Concerning occupational impairment, the April 2010 VA examination 
report indicated that the Veteran "works at a business run by 
his wife . . . while is at work most of day, he accomplished 
perhaps an hours worth of work during an eight hour period."  
The examiner noted that the Veteran's "[i]ntrusive recollections 
and poor concentration have significantly minimized [the 
Veteran's] ability to contribute in the work environment."  The 
examiner further stated that the Veteran "could not hold a job 
outside of his wife's business where he [is] allowed to be very 
unproductive."  The examiner concluded that the Veteran exhibits 
"[t]otal occupational and social impairment due to PTSD."  

As for specific criteria found in 38 C.F.R. § 4.130, the medical 
evidence of record demonstrates that the Veteran does not 
experience gross impairment in thought processes and 
communication.  Specifically, both the April 2010 VA examiner 
indicated that the Veteran exhibited logical and goal directed 
thought processes and fair judgment.  There is also no medical 
evidence of persistent delusions or hallucinations.  The April 
2010 VA examination report indicated that the Veteran does not 
experience any delusions or hallucinations.  

Further, although the April 2010 VA examiner noted that the 
Veteran's irritability contributed to several threatening 
episodes, there is no evidence of a persistent danger of the 
Veteran hurting himself or others.  

With regard to memory loss, the Veteran has reported impaired 
memory; however, memory loss for names of close relatives, the 
Veteran's own name, and the like are not demonstrated by the 
objective medical evidence of record.  See, e.g., April 2010 VA 
examination report.  Moreover, there is no medical evidence that 
the Veteran exhibits a difficulty managing his personal hygiene.  

Although the Veteran does not meet all of the schedular criteria 
contained in Diagnostic Code 9411 for the assignment of a total 
[100 percent] disability rating, the Board's inquiry is not 
necessarily limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
criteria set forth in the rating formula for mental disorders do 
not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  As indicated 
above, based upon the April 20, 2009 VA examination report, the 
evidence of record indicates that the Veteran's PTSD symptoms 
result in his total social and occupational impairment for the 
period dating from April 20, 2009.

Accordingly, even though all of the criteria for a 100 percent 
disability rating have not been met, the Board finds that the 
overall level of the Veteran's psychiatric symptomatology, being 
reflective of his major impairment in occupational and social 
functioning, approaches that which warrants the assignment of a 
100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 
4.7 (2009).  Accordingly, a 100 percent rating is assigned for 
the period dating from April 20, 2009.


ORDER

An initial disability rating of 50 percent, but no higher, is 
granted for PTSD prior to April 20, 2009, subject to controlling 
regulations applicable to the payment of monetary benefits.

An increased disability rating of 100 percent is granted for the 
service-connected PTSD from April 20, 2009, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

3.  Entitlement to TDIU.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this claim must 
be remanded for further development.  



Reasons for remand 

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having 
carefully considered the Veteran's TDIU claim, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do

Moreover, as was discussed above, in this decision the Board has 
increased the disability rating assigned to the Veteran's 
service-connected PTSD to 50 percent prior to April 20, 2009 and 
to 100 percent from April 20, 2009.  Clearly, RO has not had the 
opportunity to consider the Veteran's TDIU claim in light of the 
Board's grant of the increased disability ratings for the 
service-connected PTSD.  Accordingly, the issue of TDIU must be 
remanded in order for the agency of original jurisdiction to 
readjudicate the Veteran's TDIU claim.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.	 VBA should review the Veteran's claims 
folder and ensure that all notification 
and developmental action required by the 
VCAA is completed.  In particular, the RO 
should ensure that notification is 
provided to the Veteran regarding the 
requirements and development procedures 
necessary to substantiate a claim of TDIU.

2.	VBA should then readjudicate the Veteran's 
claim of entitlement to TDIU.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


